Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered July 22, 1997, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly considered the unrefuted court calendar notations and the People’s affirmation in deciding that the People met their burden of proof in denying the defendant’s motion pursuant to CPL 30.30 (see, People v Russo, 99 AD2d 498; see also, People v Carter, 115 AD2d 551, 552).
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.